J-S53041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ZAID ABDUL NAFEES SALAM                    :
                                               :
                       Appellant               :      No. 2512 EDA 2017

             Appeal from the Judgment of Sentence June 30, 2017
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0006494-2015


BEFORE:      GANTMAN, P.J., OTT, J., and PLATT*, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED OCTOBER 26, 2018

        Appellant, Zaid Abdul Nafees Salam, appeals from the judgment of

sentence entered in the Delaware County Court of Common Pleas, following

his jury trial convictions for kidnapping, involuntary deviate sexual intercourse

(“IDSI”), and two counts of simple assault.1              We affirm Appellant’s

convictions; vacate the sexually violent predator (“SVP”) designation; remand

the matter to the trial court to issue a revised notice to Appellant regarding

his registration requirements under 42 Pa.C.S.A. § 9799.23; and affirm the

judgment of sentence in all other respects.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.


____________________________________________


1   18 Pa.C.S.A. §§ 2901(a)(3); 3123(a)(1); 2701(a)(1), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53041-18


      Appellant raises three issues for our review:

         WHETHER THE VERDICT ON THE CHARGE OF KIDNAPPING
         WAS RENDERED ON INSUFFICIENT EVIDENCE BECAUSE
         THE COMMONWEALTH FAILED TO PROVE BEYOND A
         REASONABLE DOUBT THAT [APPELLANT] UNLAWFULLY
         REMOVED ANOTHER A SUBSTANTIAL DISTANCE UNDER
         THE CIRCUMSTANCES FROM THE PLACE WHERE HE WAS
         FOUND, OR IF HE UNLAWFULLY CONFINED ANOTHER FOR
         A SUBSTANTIAL PERIOD IN A PLACE OF ISOLATION, WITH
         INTENT TO INFLICT BODILY INJURY ON OR TO TERRORIZE
         THE VICTIM OR A LIAR VIA…ANOTHER?

         WHETHER THE VERDICT ON THE CHARGE OF IDSI WAS
         RENDERED ON INSUFFICIENT EVIDENCE BECAUSE THE
         COMMONWEALTH     FAILED  TO   PROVE  BEYOND    A
         REASONABLE DOUBT THAT [APPELLANT] ENGAGED IN
         DEVIATE SEXUAL INTERCOURSE WITH A COMPLAINANT BY
         FORCIBLE COMPULSION?

         IS IT UNCONSTITUTIONAL TO LABEL [APPELLANT] A
         SEXUALLY   VIOLENT    PREDATOR    SUBJECT    TO
         REGISTRATION REQUIREMENTS WHEN IT IS UNDISPUTED
         THAT THE PROCESS LEADING TO THE LABEL IS ITSELF
         UNCONSTITUTIONAL?

(Appellant’s Brief at 10).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Gregory M.

Mallon, we conclude Appellant’s first and second issues merit no relief. The

trial court opinion comprehensively discusses and properly disposes of those

issues. (See Trial Court Opinion, filed November 17, 2017, at 4-6) (finding:

(1) Commonwealth presented evidence that Appellant forcefully removed

Victim from her home at knifepoint; Victim said Appellant threatened to kill

her if she did not go to Appellant’s residence with him; Appellant held knife to


                                     -2-
J-S53041-18


Victim’s throat and pinned her down with baseball bat, which caused Victim to

have difficulty breathing; Commonwealth presented sufficient evidence to

sustain Appellant’s kidnapping conviction;2 (2) Victim testified that Appellant

put his penis in her mouth and in her anus; Victim said Appellant threatened

her and Victim was afraid to reject Appellant’s commands; Commonwealth

presented sufficient evidence to sustain Appellant’s IDSI conviction). Thus,

we affirm Appellant’s first and second issues on the basis of the trial court’s

opinion.

       In his third issue, Appellant argues his SVP status is illegal in light of

recent Pennsylvania decisions.3 We agree with Appellant’s position.

       The Pennsylvania Supreme Court has made clear that the registration

requirements under the Sexual Offender Registration and Notification Act

(“SORNA”) constitute criminal punishment. Commonwealth v. Muniz, 640

Pa. 699, 164 A.3d 1189 (2017), cert. denied, ___ U.S. ___, 138 S.Ct. 925,

200 L.Ed.2d 213 (2018).           In light of Muniz, this Court held: “[U]nder

____________________________________________


2 “[F]or purposes of Pennsylvania’s kidnapping statute, a ‘place of isolation’ is
not geographic in nature, but contemplates that confinement of a victim
where…she is separated from the normal protections of society in a fashion
that makes discovery or rescue unlikely.” Commonwealth v. Rushing, 627
Pa. 59, 74, 99 A.3d 416, 425 (2014).

3 The trial court did not address this issue because Appellant did not raise it
in his Rule 1925(b) statement. Nevertheless, Appellant’s claim presents a
non-waivable challenge to the legality of his sentence. See Commonwealth
v. Randal, 837 A.2d 1211 (Pa.Super. 2003) (en banc) (explaining challenges
to illegal sentence cannot be waived, assuming jurisdiction is proper).



                                           -3-
J-S53041-18


Apprendi and Alleyne, a factual finding, such as whether a defendant has a

mental abnormality or personality disorder that makes him…likely to engage

in predatory sexually violent offenses, that increases the length of registration

must be found beyond a reasonable doubt by the chosen fact-finder.”4

Commonwealth v. Butler, 173 A.3d 1212, 1217 (Pa.Super. 2017), appeal

granted, ___ Pa. ___, 190 A.3d 581 (2018) (internal citations and quotation

marks omitted). This Court further held: “[S]ection 9799.24(e)(3) of SORNA

violates the federal and state constitutions because it increases the criminal

penalty to which a defendant is exposed without the chosen fact-finder making

the necessary factual findings beyond a reasonable doubt.”5 Id. at 1218. The

Butler Court concluded that trial courts can no longer designate convicted

defendants as SVPs or hold SVP hearings, “until [the] General Assembly

enacts a constitutional designation mechanism.”       Id. (vacating appellant’s

SVP designation and remanding to trial court for sole purpose of issuing

appropriate notice under 42 Pa.C.S.A. § 9799.23, governing reporting

requirements for sex offenders, as to appellant’s registration obligation).

       Instantly, following an assessment by the Sexual Offender Assessment


____________________________________________


4 Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435
(2000) and Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151, 186
L.Ed.2d 314 (2013).

5 See 42 Pa.C.S.A. § 9799.24(e)(3) (stating: “At the hearing prior to
sentencing, the court shall determine whether the Commonwealth has proved
by clear and convincing evidence that the individual is a sexually violent
predator”).

                                           -4-
J-S53041-18


Board, the court imposed SVP status on Appellant on March 1, 2017. In light

of Muniz and Butler, Appellant’s SVP designation constitutes an illegal

sentence. Accordingly, we affirm Appellant’s convictions, based on the trial

court’s opinion; vacate the SVP designation; and remand the matter to the

trial court to issue a revised notice to Appellant of his registration obligations

under 42 Pa.C.S.A. § 9799.23.6 See Butler, supra. We affirm the judgment

of sentence in all other respects.

       Judgment of sentence affirmed in part and vacated in part; case

remanded with instructions. Jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/18




____________________________________________


6SORNA, at 42 Pa.C.S.A. §§ 9799.10-9799.41, went into effect on December
20, 2012, and became the statute governing the registration and supervision
of sex offenders. SORNA was recently amended by H.B. 631, 202 Gen.
Assem., Reg. Sess. (Pa. 2018), Act 10 of 2018. Upon remand, the court must
be cognizant that the prior version of SORNA applies to Appellant.

                                           -5-
                                                                              Circulated 10/18/2018 12:15 PM




IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                      CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA                      NO.       6494-15
                    v.
ZAIDSALAM

                                           OPINION

Mallon, J.                                                                Filed:   I(f,1/t 7
       Zaid Salam has appealed to the Superior Court. The nature and history of the case are as

follows:

                                I. Nature and History of the Case

       Following a jury trial, Salam was found guilty of kidnapping, two counts of simple

assault, and involuntary deviate sexual intercourse.1 On June 30, 2016,2 this court sentenced

Appellant to 90 to 180 months of incarceration on the involuntary deviate sexual intercourse

conviction,3 12 to 24 months of consecutive incarceration on the first simple assault conviction,

l 2 to 24 months of consecutive incarceration on the second simple assault conviction, and 66 to

132 months of concurrent incarceration on the kidnapping conviction. Salam was given credit for

time served from 8/5/15 through 6/30/17 and was found not to be boot camp or RRRl eligible.

He was directed to undergo sex offender treatment, mental health treatment, and drug and

alcohol treatment. As part of his sentence, and following a determination that he was a sexually

violent predator, Salam was required to register under Megan's Law.

           At trial the Commonwealth produced evidence that established that on August 4, 2015,

victim Sade Gwinn was out at a bar in Chester, Pennsylvania with her then boyfriend, Salam

I He was found not guilty of aggravated assault, sexual assault, aggravated indecent assault, and
indecent assault.
2 This sentence was amended on July 5, 2017 to include a Megan's Law Tier 3 registration.
3
  Appellant was also sentenced to 5 years of probation, consecutive to parole, on this conviction.
(hereinafter "Appellant") to celebrate his birthday. N.T., 5/3/16, p. 46-47. An altercation ensued

after the Appellant became jealous because Gwinn was speaking to someone else. The police

were called to the scene. Id. at 48-51. Gwinn told the police that she had been struck in the head

by someone who had then left. When it came time to go home, Gwinn left the bar with a friend,

and went to her friend's home because she was afraid to return to her own house. Id. at 52.

       Eventually, when Gwinn returned to her own home later that night, she found the

Appellant hiding in her kitchen in the dark. The Appellant asked her where she had been,

threatened her with a knife, took her cell phone, and removed her from her home. Id at 53-54.

He told her that "if she wanted to live then she better go with him or he will kill her." Id at 53.

When she arrived to the Appellant's home, Gwinn discovered that he had already removed her

personal items, such as her clothes and shoes, from her home and had taken them to his

residence. While there the Appellant choked her with a bat and threw her down on a bed. Id at

57. He held her down. Id at 57-58. Gwinn explained that at that moment she believed that he

was going to kill her. Id. at 58.

        The Appellant held Gwinn against her will. He repeatedly threatened her and told her

that he would kill her if she spoke or didn't do what he said. Id. at 60. She pleaded to leave and

he punched her in the face and fractured her nose. Id. at 59. At some point she fell asleep. Id at

62. When she awoke she once again pleaded to go home. Id at 62. The Appellant responded that

if she wanted "to go home you got to give me what I want. You messed up my birthday.'' Id at

62. He then told her that he wanted, which was oral and anal sex. Id. The Appellant then sexually

 assaulted Gwinn. She explained to the jury that she felt that she had no choice but to comply

 with his demands. She testified that he put his penis in her mouth. Id. at 63. He then put his penis

 in her anus. Id. He also touched her genitals with his fingers. Id. at 63. Afterward, the Appellant




                                                  2
ordered her to take a shower and gave her some of her clothing that he had taken to his home. Id

at 64. When she was dressed, he gathered all of her belongings and the Appellant walked her

home. Id. at 64. Gwinn approximated that she remained in a room that the Appellant rented4 until

around 8 A.M. the following day. Id. at 61. Before he left, the Appellant took Gwinn's wallet. Id.

at 66. When he turned his back to leave, Gwinn called the police. Id. at 66. Appellant was later

charged with the aforementioned offenses.

         As set forth above, a jury found the Appellant guilty of kidnapping, simple assault, and

involuntary deviate sexual intercourse. Appellant filed a counseled appeal on July 28, 2017.

Appellant raises the following issues in his Statement of Matters Complained of on Appeal:

         (1) Whether the verdict on the charge of kidnapping was rendered on insufficient
             evidence because the Commonwealth failed to prove beyond a reasonable doubt that
             Mr. Salam unlawfully removed another a substantial distance under the
             circumstances from the place where he was· found, or if he unlawfully confines
             another for a substantial period in a place of isolation, with intent to inflict bodily
             injury on or to terrorize the victim or another? 18 Pa.C.S.A. §2901

          (2) Whether the verdict on the charge of IDSI was rendered on insufficient evidence
              because the Commonwealth failed to prove beyond a reasonable doubt that Mr.
              Salam engaged in deviate sexual intercourse with a complainant by forcible
              consumption? 18 Pa.C.S.A. §3123

          (3) Whether the learned Trial Court abused its discretion when it allowed amendment of
              bills of information at the Commonwealth's request absent a showing of a defect in
              form, the description of offense(s), the description of any person or any property, or
              the date charged, provided the information as amended does not charge an additional
              or different offense? Pa.R.Crim.P. §564

          ( 4) Whether the learned Trial Court committed non-waivable error when it illegally
               sentenced without making a determination whether the Appellant is an eligible RRRl
               offender? 61 Pa.C.S.A. §4505(a)

          (5) Whether the sentence is harsh and excessive under the circumstances? 42 Pa.C.S.A.

 4   Gwinn explained it as "a house with just rooms, no kitchen, no living room. Just bedrooms."
 N.T., 5/3/16, p. 56.


                                                   3
           9781

                                        II.    Discussion

A. Sufficiency of the Evidence

       In his first two issues on appeal, the Appellant challenges that sufficiency of the

evidence. Appellant claims that the evidence was insufficient for a jury to find him guilty of both

kidnapping and deviate sexual intercourse. In reviewing a challenge to the sufficiency of the

evidence, an appellate court is to consider the evidence admitted at trial and all reasonable

inferences therefrom in the light most favorable to the Commonwealth as the verdict winner.

Commonwealth v. Ratsamy, 594 Pa. 176, 934 A.2d 1233, 1237 (2007). A court may not

substitute its judgment for that of the fact-finder and the critical inquiry is whether the evidence

believed by the fact-finder was sufficient to support the verdict as opposed to whether the court

believes the evidence established guilt beyond a reasonable doubt. Commonwealth v. Sinnott,

612 Pa. 321, 331, 30 A.3d 1105, 1110 (2011) (emphasis added). Lastly, the uncorroborated

testimony of a sexual assault victim, if believed by the trier of fact, is sufficient to convict a

defendant. Commonwealth v. Charlton, 'jsubstantial period in a place of isolation; (2) that the defendant did so unlawfully - by force,

threat or deception, and (3) that the defendant did so with the intention to inflict bodily injury on

or to terrorize the victim. See Pa. SSJI (Crim), 15.2901 (2014).

        In the instant case, the Commonwealth presented evidence that the Appellant forcefully

removed the victim from her home at knifepoint, satisfying the first and second elements of the

offense. Next, the Commonwealth presented evidence that not only did the Appellant intend to

inflict injury· upon and terrorize the victim in this case, he succeeded. The victim testified at trial

that the Appellant forced her from her home and repeatedly made verbal threats that he would

kill her if she did not cooperate. He held a knife to her throat and pinned her down with a

baseball bat so that she had trouble breathing. The court respectfully submits that the evidence

admitted at trial was sufficient to find the Appellant guilty of kidnapping. This court will not

disturb the jury's verdict in this case. This issue is without merit.

            b. Involuntary Deviate Sexual Intercourse

        A person is guilty of involuntary deviate sexual intercourse in Pennsylvania under 18

Pa.C.S.A. § 3123(a) (1) when that person engages in deviate sexual intercourse with a

complainant by forcible compulsion. To find a defendant guilty of IDSI, a jury must find beyond

a reasonable doubt that the defendant "engaged in sexual intercourse by force or by threat of

force, the threat being the kind of threat that would have prevented a reasonable person, faced

with the same circumstances present here, from resisting." See Pa.           ssn    (Crim), 15.3123A

 (2016). Deviate sexual intercourse occurs if a man's penis penetrates the mouth or anus of a

person, or if a person's tongue penetrates the sexual organ of a woman. Id.

        At trial the Commonwealth presented evidence that established that the Appellant

 engaged in deviate sexual intercourse with the victim by force. The victim in this case testified




                                                    5
that the Appellant put his penis in her mouth and put his penis in her anus. N.T., 5/3/16, p. 63.

She testified that the Appellant threatened her and that she was afraid to say no .. This court will

not substitute its judgment for that of the jury and reiterates that "the uncorroborated testimony

of the complaining witness is sufficient to convict a defendant of sexual offenses."

Commonwealth v. Bishop, 742 A.2d 178, 189 (Pa.Super.1999), appeal denied, 563 Pa. 638, 758

A.2d 1194 (2000). The court respectfully submits that the evidence was sufficient to support the

Appellant's involuntary deviate sexual intercourse conviction. This issue is without merit.

B. Amendment of the Bills of Information

       Next, the Appellant claims that the court erred by permitting the Commonwealth to

amend the informations in this case. Pa.R.Crim.P. 564 provides that the court may allow an

information to be amended when there is a defect in form, the description of the offense(s), the

description of any person or any property, or the date charged, provided the information as

amended does not charge an additional or different offense. Upon amendment, the court may

grant such postponement of trial or other relief as is necessary in the interests of justice.

        The purpose of the information is to advise the defendant of the charges and to avoid

prejudice by prohibiting the last minute addition of alleged criminal acts of which the defendant

is uninformed. Commonwealth v. Duda, 831 A.2d 728, 732 (Pa. Super. 2003). In reviewing a

grant to amend an information, the Court will determine whether the appellant was fully apprised

of the factual scenario which supports the charges against him. Where the crimes specified in the

original information involved the same basic elements and arose out of the same factual situation

 as the crime added by the amendment, the appellant is deemed to have been placed on notice

 regarding his alleged criminal conduct and no prejudice to defendant results. Commonwealth v.

 Sinclair, 897 A.2d 1218, 1222 (Pa. Super. 2006).



                                                   6
        In the case sub Judice, the court recalls that prior to the commencement of trial the

Commonwealth amended the grading of the Informations Counts 8 and 9, both simple assault

charges, to reflect a grading of misdemeanor of the second degree instead of a misdemeanor of

the· first degree. N.T., 5/3/16, pp. 4-5. The Commonwealth explained to the court that there was

an error because that there is no simple assault that is graded as a misdemeanor of the first

degree. There was no objection to the downgrade by defense counsel. Id. at 5.

        The Commonwealth then withdrew a number of charges and notified the court that it was

also proceeding on Count 13, IDSI, a felony of the first degree, Count 14, sexual' assault, a felony

of the second degree, Count 15, aggravated indecent assault, a felony of the second degree, and

Count 16, indecent assault, a misdemeanor of the second degree. Id. at 6-9. The Commonwealth

then moved to amend Count 15 from the forcible compulsion section to section (a) (I),

nonconsent, which was also a downgrade. Id. It then moved to do the same to Count 16, indecent

assault. Id. at 8.

        Lastly, the Commonwealth moved to amend the date set forth in the informations to

reflect that the crime occurred on various dates on or about August 4th and 5th, 2015. Id. at 9-

10. 5 This court respectfully submits that the Appellant had adequate notice of the charges against

him. The amendments, which were downgrades, made by the Commonwealth were not of the

nature that would cause any undue surprise that would warrant any relief. Moreover, the

amendment of the date set forth in the information is explicitly permitted for within the statute.

The court submits no relief is due.

C. RRRI Eligibility

        Appellant claims that the court erred when it imposed the Appellant's sentence without


5
  The informations previously set forth that the crime occurred on August 5, 2015. N.T., 5/3/16,
p. 9-10.


                                                 7
making a determination regarding Appellant's RR.RI eligibility. The court submits that the

Appellant was not an eligible offender under the Recidivism Risk Reduction Incentive.

         Pennsylvania law requires a sentencing court to make a determination whether a

defendant is an eligible offender under the Recidivism Risk Reduction Incentive at the time of

sentencing. 61 Pa.C.S.A. § 4505. "[I]t is legal error to fail to impose a RRRI minimum on an

eligible offender." Commonwealth v. Hanna, 124 A.3d 757, 759 (Pa. Super. Ct. 2015). A

challenge to a court's failure to impose an RRRI sentence implicates the legality of the sentence.

Id.

         At the time of sentencing, the court followed the recommendation of the Commonwealth

who stated that the Appellant was not RRRI eligible due to the nature of his convictions. N.T.,

6/1/17, p. 97.6 The court respectfully submits that the Appellant's sentence was a legal one and

that he was not entitled to a RRRI sentence.

D. Severity of Sentence

         In his final issue, Appellant asserts that the sentence imposed was harsh and excessive

under the circumstances.

      Our Court has stated that the proper standard of review when considering whether to
      affirm the sentencing court's determination is an abuse of discretion. [A]n abuse of
      discretion is more than a mere error of judgment; thus, a sentencing court will not
      have abused its discretion unless the record discloses that the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will. In more
      expansive terms, our Court recently offered: An abuse of discretion may not be found
      merely because an appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality, prejudice, bias, or ill-will,
      or such lack of support so as to be clearly erroneous.




6
  The Appellant employed a deadly weapon, i.e., a knife and a baseball bat, during this offense
which makes him ineligible for RRRI. See Commonwealth v. Hanna, 124 A.3d 757 (Pa. Super.
2015) (a plain reading of the statute excludes offenders who are convicted of an offense
involving a deadly weapon).

                                                     8
     The rationale behind such broad discretion and the concomitantly deferential standard
     of appellate review is that the sentencing court is in the best position to determine the
     proper penalty for a particular offense based upon an evaluation of the individual
     circumstances before it. Simply stated, the sentencing court sentences flesh-and-blood
     defendants and the nuances of sentencing decisions are difficult to gauge from the
     cold transcript used upon appellate review. Moreover, the sentencing court enjoys an
     institutional advantage to appellate review, bringing to its decisions an expertise,
     experience, and judgment that should not be lightly disturbed. Even with the advent
     of the sentencing guidelines, the power of sentencing is a function to be performed by
     the sentencing court.

Commonwealth v. Harvard, 64 A.3d 690, 701 (Pa. Super. 2013) (internal citation omitted).

         This court submits that the Appellant's sentence was not excessive. In the case sub

Judice, before imposing the · Appellant's sentence, this court considered the nature and

seriousness of the crime, the age, family status, education and employment status of the

Appellant, the statements and recommendations of the Commonwealth and defense counsel.i the

Appellant's sentencing guidelines, the rehabilitative needs of the Appellant, and the protection of

the public. See N.T. 6/1/17, p. 105. The court conducted a lengthy hearing in which the

Appellant allocated at length. Id. at 59-94. The court then imposed a sentence of 90 to 180

months of incarceration on count 13, his IDS! conviction, with five years of consecutive

probation; 12 to 24 months of incarceration on count 8, simple assault, to run consecutive to the

sentence imposed on count 13; 12 to 24 months of incarceration on count 9, simple assault, to

run consecutive to the sentence imposed on count 8; and 66 to 132 months of incarceration on

count 1, his kidnapping conviction, to run concurrent to counts 13, 8, and 9. In sum, the court

 imposed an aggregate sentence of 114 to 228 months. Id. at 109-10. The court respectfully

 submits that each of the sentences imposed fall within the standard range suggested by the

 Pennsylvania Sentencing Guidelines. The crime committed by the Appellant was a heinous one.


 7 The Commonwealth asked the court for an aggregate sentence of 168 to 480 months. N.T.,
 6/1/17, p. 108.

                                                    9
Based on this record, the claim that an excessive sentence was imposed fails. See generally

Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015).

                                         III. Conclusion

       In light of the aforementioned, it is respectfully submitted that the verdict is fully

supported by the record and applicable legal authority, and that there is no merit to Appellant's

appeal. It is for the reasons set forth above that this court respectfully submits that Appellant's

Judgment of Sentence be affirmed.




                                                                                ;:�(:;
                                                                                l{J�1
                                                                                :.rJ'        (-)
                                                                                1' I':'•. 1-,·;
                                                                                . ·-.) . '.,-: :· .
                                                                                                      jll:O'�i·�
                                                                                                      ;


                                                                                 :\     ':




                                                 10